Title: From George Washington to John Franklin, 14 February 1781
From: Washington, George
To: Franklin, John


                        
                            Sir
                            Head Quarters New Windsor 14. Feby 1781.
                        
                        I am sorry to inform you that Sir Henry Clinton refuses to admit you into New York in the character of Agent
                            for American Prisoners. I hope, that the suspence which you have been held in, since my first application to you on the
                            subject, has been attended with no inconvenience to your private concerns. I am with great Respect Sir Your most obt
                            Servt

                    